I am in full accord with all that is said in the opinion except that part, near the conclusion, designated as rule (3). As I view it, the purpose and effect of a presumption are, in any event, merely to require the opposite party to come forward with evidence upon the particular issue involved, but the presumption itself is not evidence and should not be weighed as such against actual facts. When the opposite party has been required to assume the burden of coming forward with evidence, the presumption has then not only accomplished its purpose but has also, at the same time, completely spent its force. No part of the presumption being left, it neither possesses nor retains anything of substance in itself to be submitted to the jury.
If the testimony offered by the opposite party be that of interested witnesses, the case, as then made, should go to the jury, but without any reference to the presumption, and the jury should then decide the issues solely upon the evidence before it. To cast the presumption into the scale as an added element is to give it weight as evidence, and to instruct the jury with reference to the presumption is affirmatively to invite the jury to consider it as evidence. This, in my opinion, is contrary to the function of a presumption and gives it a character to which it is not entitled.